DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 in Para 0009 and 354 in Para 0051 and 0056.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both “voltage sensor” in Para 0036 and “electric aircraft” in Para 0033.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "304" and "300" have both been used to designate “electric aircraft”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 in Fig 2 and 328 in Fig 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig 4 Part 415, “paramerameter” should read -- parameter -- and in Fig 6A, 6B, 7, and 8 the graphs are very difficult to read and the figures were unable to be understood.  Replacement drawings that can be easily read are necessary.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
Claim Objections
Claims 5-6, 12, and 19 are objected to because of the following informalities:  
In regards to claim 5, “the voltage of the energy source” has not been previously introduced and should read -- a voltage of the energy source --.
In regards to claim 6, “the current of the energy source” has not been previously introduced and should read -- a current of the energy source --.
In regards to claim 12, “an electrical parameter an energy source of an aircraft” should read -- an electrical parameter of an energy source of an aircraft --.
In regards to claim 19, “determine the delivery capability” has not been previously introduced and it should read -- determine a delivery capability --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least an energy source" in line 1.  “at least an energy source” was not previously introduced.  It unclear if the “an energy source” is meant to be the “an energy source mechanically coupled to the electric aircraft” from claim 1, or if this is a different energy source.  There was no mention in the claims previously of “at least an energy source”.  There is insufficient antecedent basis for this limitation in the claim.

In regards to claim 4, it is unclear if the “at least a sensor” includes all of “a voltage sensor”, “a current sensor”, and “an environmental sensor”.  It is unclear if all of these features are required, as it a single sensor would seem to not be capable of being all three of “a voltage sensor”, “a current sensor”, and “an environmental sensor”, resulting in there being doubt about what is being claimed, rendering the claim indefinite.  
Claim 4the at least a sensor" in line 1.  “At least a sensor” was not previously introduced.  It unclear if the “a sensor” is meant to be the “a sensor mechanically coupled to the electric aircraft” from claim 1, or if this is a different sensor.  There was no mention in the claims previously of “at least a sensor”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "may include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
In regards to claim 10 and 17, it is unclear if “the electrical parameter to a curve” is the same curve as that in claim 9, or if there is a new curve introduced in claims 10 and 17.  For examination purposes, the claims were interpreted as though all of the claims refer to the same curve.
In regards to claims 13-20, the claims are dependent upon independent claim 1, which is a system, yet claims 13-20 are a method.  It is unclear how a system could be both a system and a method.  Only one statutory category should be applied for a claim.  For examination purposes, the claims were interpreted as a system dependent on claim 1.  
In regards to claims 5-7, the claims are rejected as dependent upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 is dependent on claim 9, which recites analogous subject matter to this claim.  The claim does not further limit the claim set.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (KR 20130096443; hereinafter Yu; already of reference from IDS; see pages 11-27 of foreign document of September 21st, 2021 for English translation) in view of Brown et al. (US 20180061247; hereinafter Brown; already of record from IDS).
In regards to claim 1, Yu discloses of a system for in-flight operational assessment (Abstract, Para 0001), the system comprising:

a sensor mechanically coupled to the electric aircraft, wherein the sensor is configured to detect an electrical parameter of the energy source (Para 0027, 0037;
a controller communicatively connected to the sensor (Para 0027, 0029, and 0037), wherein the controller is designed and configured to:
receive the electrical parameter of the energy source from the sensor (Para 0027, 0037);
determine, using the electrical parameter, a power-production capability of the energy source (Para 0037, 0039-0040);

However, Yu does not specifically disclose of calculate a projected power-consumption need of the electric aircraft; and
compare the determined power-production capability of the energy source to a projected power-consumption need;
a graphical user interface communicatively connected to the controller, wherein the graphical user interface is designed and configured to:
display at least an element of the power-production capability of the energy source based upon the comparison of the power-production capability and the projected power-consumption need.

Brown, in the same field of endeavor, teaches of calculate a projected power-consumption need of the electric aircraft (Para 0184-0185, 0101); and
compare the determined power-production capability of the energy source to a projected power-consumption need (Para 0006, 0186-0187, 0101-0102);

display at least an element of the power-production capability of the energy source based upon the comparison of the power-production capability and the projected power-consumption need (Para 0103, 0144, and 0210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for in-flight operational assessment, as taught by Yu, to include compare the determined power-production capability of the energy source to a projected power-consumption need, as taught by Brown, in order to allow an aircraft to safely and efficiently return to the ground (Brown Para 0026, 0006).
In regards to claim 2, Yu in view of Brown teach of the system of claim 1, wherein the electric aircraft further comprises a vertical takeoff and landing aircraft (Brown Para 0092, Fig 2 Part 204, 206; where UAV 204 is shown as a vehicle capable of vertical takeoff and landing, and the landing station 206 appears to be off the ground and require a vertical takeoff and landing).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 3, Yu in view of Brown teach of the system of claim 1, wherein the at least an energy source further comprises a plurality of energy sources connected in series (Yu Para 0028).
In regards to claim 4, Yu in view of Brown teach of the system of claim 1, wherein the at least a sensor further includes:
a voltage sensor (Brown Para 0044, 0058, 0077);
a current sensor (Brown Para 0044, 0058, 0077); and
an environmental sensor (Brown Para 0104-0105).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 5, Yu in view of Brown teach of the system of claim 4, wherein the voltage sensor is configured to detect the voltage of the energy source (Brown Para 0044, 0058, and 0077).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 6, Yu in view of Brown teach of the system of claim 4, wherein the current sensor is configured to detect the current of the energy source (Brown Para 0044, 0058, and 0077).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 7, Yu in view of Brown teach of the system of claim 4, wherein the environmental sensor is configured to detect at least an element of environmental data (Brown Para 0104-0105).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 8, Yu in view of Brown teach of the system of claim 7, wherein environmental data may include:
geospatial data (Brown Para 0144, 0084, 0093);
ambient air temperature data (Brown Para 0093, 0104);
barometric pressure data (Brown Para 0055, 0071, 0093); and
turbulence data (Brown Para 0105, 0055, 0157; where turbulence is based on wind speed and wind direction).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 9, Yu in view of Brown teach of the system of claim 1, wherein determining the power-production capability of the energy source further comprises comparing the electrical parameter to a curve, wherein the curve represents a projected evolution over time of the energy source (Brown Fig 4A, Para 0144).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 10, Yu in view of Brown teach of the system of claim 9, wherein comparing the electrical parameter to a curve further comprises modifying the curve as a function of the electrical parameter (Brown Fig 4B, 4C, Para 0161, 0168).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 11, Yu in view of Brown teach of the system of claim 1, wherein the projected power-consumption need of the electric aircraft is calculated as function of a flight plan for the electric aircraft (Brown Fig 4B, 4C, Para 0161, 0168).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 12, the claim recites analogous limitations to rejected claim 1, and is therefore rejected on the same premise.   
In regards to claim 13, Yu in view of Brown teach of the method of claim 9, wherein detecting the electrical parameter further comprises detecting, by a voltage sensor, a voltage level (Brown Para 0044, 0058, 0077).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 14, Yu in view of Brown teach of the method of claim 9, wherein detecting the electrical parameter further comprises detecting, by a current sensor, a current level (Brown Para 0044, 0058, and 0077).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 15, Yu in view of Brown teach of the method of claim 9, wherein detecting the electrical parameter further comprises detecting, by an environmental sensor, an element of environmental data (Brown Para 0104-0105).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 16, Yu in view of Brown teach of the method of claim 9, wherein determining the power-production capability further comprises comparing the electrical parameter to a curve, 
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 17, Yu in view of Brown teach of the method of claim 13, wherein comparing the electrical parameter to a curve further comprises modifying the curve as a function of the electrical parameter (Brown Fig 4B, 4C, Para 0161, 0168).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 18, Yu in view of Brown teach of the method of claim 9, wherein determining the power-production capability of the energy source further comprises:
determining the power-production capability of each energy source of a plurality of energy sources (Para 0037-0039).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
In regards to claim 20, Yu in view of Brown teach of the method of claim 9, wherein calculating the projected power-consumption need of the electric aircraft is performed as a function of a flight plan for the electric aircraft (Brown Fig 4B, 4C, Para 0161, 0168).
The motivation of combining Yu and Brown is the same as that recited in claim 1 above.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Brown as applied to claim 1 above, and further in view of Kumar (US 20200254900).
In regards to claim 19, Yu in view of Brown teach of the method of claim 15, wherein determining the power-production capability of each energy source of a plurality of energy sources.
However, Yu in view of Brown do not teach of determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources;
identifying a lowest component energy capability of the plurality of component energy capabilities; and


Kumar, in the same field of endeavor, teaches of determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources (Para 0031);
identifying a lowest component energy capability of the plurality of component energy capabilities (Para 0031; “the controller may determine when a battery assembly 302 of one power supply assembly has low or reduced charge or power”); and
determining the delivery capability of the energy source as a function of the lowest component energy capability (Para 0031 “does not operate that power supply assembly until maximum power may be needed for the locomotive. Alternatively, the controller may determine that a power supply assembly will be charged at an upcoming stop and thus prioritize using that power supply assembly to utilize as much power as possible in the power supply assembly before charging. Alternatively, the controller may prioritize a power supply assembly to another function that may include an auxiliary motor that powers an auxiliary system of the vehicle or some other electrical system”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-production capability of each energy source of a plurality of energy sources, as taught by Yu in view of Brown, to include determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources; identifying a lowest component energy capability of the plurality of component energy capabilities; and determining the delivery capability of the energy source as a function of the lowest component energy capability, as taught by Kuman, in order to ensure that the auxiliary function of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663